     Case 2:19-cv-05764-JLS-SP Document 11 Filed 09/06/20 Page 1 of 1 Page ID #:95



 1

 2

 3                                                        J S -6
 4

 5                          UNITED STATES DISTRICT COURT
 6                        CENTRAL DISTRICT OF CALIFORNIA
 7

 8    BRUCE WANZO, JR.,                  ) Case No. CV 19-5764-JLS (SP)
                                         )
 9                         Petitioner,   )
10                                       )              JUDGMENT
                    v.                   )
11                                       )
12    CHRISTIAN PFEIFFER, Warden,        )
                                         )
13                        Respondent.    )
14                                       )
15
     x
16         Pursuant to the Order Accepting Findings and Recommendation of United States
17   Magistrate Judge,
18         IT IS HEREBY ADJUDGED that the Petition is denied and this action is
19   dismissed with prejudice.
20

21

22   DATED: September 6, 2020             __________________________________
                                          HONORABLE JOSEPHINE L. STATON
23
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
